       Case 1:20-cv-03127-SAB             ECF No. 112-1          filed 11/07/20   PageID.3244 Page 1 of 1
Area      District     MPOO     Facility Name            Total    No         Incomplete   Non-        Certified   %
                       or ZIP                            Count    Response                Compliant               Certified
WESTERN   Westshore    53154    Milwaukee Priority       1        0          0            0           1           100.00
                                Annex
WESTERN   Westshore    53203    Milwaukee P&DCf          1        0          0            0           1           100.00
WESTERN   Westshore    53714    Madison P&DC             1        0          0            0           1           100.00
WESTERN   Westshore    54303    Green Bay                1        0          0            0           1           100.00
WESTERN   Westshore    54474    Wausau                   1        0          0            0           1           100.00
WESTERN   Westshore    54903    Oshkosh Main Office      1        0          0            0           1           100.00
WESTERN   Westshore    60007    Chicago Metro Priority   1        0          0            0           1           100.00
                                Hub
WESTERN   Westshore    60095    Palatine                 1        0          0            0           1           100.00
WESTERN   Westshore    60130    Chicago NDC              1        0          0            0           1           100.00
WESTERN   Westshore    60199    Carol Stream             1        0          0            0           1           100.00
WESTERN   Westshore    60499    Bedford Park P&DC        1        0          0            0           1           100.00
WESTERN   Westshore    60599    Fox Valley               1        0          0            0           1           100.00
WESTERN   Westshore    60688    JT Weeker ISC            1        0          0            0           1           100.00
WESTERN   Westshore    60699    Chicago                  1        0          0            0           1           100.00
WESTERN   Westshore    61601    Peoria, Il P&DF          1        0          0            0           1           100.00
EASTERN   Lakeshores   48101    Detroit NDC              1        0          0            0           1           100.00
EASTERN   Lakeshores   48233    Detroit                  1        0          0            0           1           100.00
